In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00510-CR

TRAVIS GUERIN, Appellant                  §    On Appeal from the 355th District Court

                                          §    of Hood County (CR14293)

V.                                        §    August 26, 2019

                                          §    Opinion by Justice Gabriel

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment and incorporated order to

withdraw funds and the bill of costs are modified to delete $45 of the improperly

charged warrant fee, leaving total costs at $334. It is ordered that the trial court’s

judgment and incorporated order to withdraw funds are affirmed as modified.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Lee Gabriel_____________________
   Justice Lee Gabriel